Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application claims benefit of 62/908,754 10/01/2019.  
2. 	Amendment of claims 4 and 7, and cancelation of claims 5-6 and a declaration  in the amendment filed on 9/8/2022 is acknowledged. Claims 1-4 and 7-58 are pending in the application.  
Responses to Amendments/Arguments
3. 	The rejection of claims 4 and 7-14 under 35 U.S.C. 112 (a) have been overcome in the amendment filed on 9/8/2022.  Since claim 6 has been canceled, the rejection of claim 6 under 35 U.S.C. 112 (a) have been obviated herein.
4.	Applicant's arguments regarding the provisional rejection of claims 4  and 7-11  under 35 U.S.C. 103 (a) have been fully considered but they are not persuasive. 
	Applicants state “Applicant acknowledges that Friedhoff discloses methods of treating opioid-like drug abuse with ibogaine and ibogaine derivatives such as 18-MC. Friedhoff does not provide any evidence that 18-MC provides effects in humans, and does not provide any animal or human data.”, see page 9.
	However, Friedhoff’s  ‘055 disclose an example for testing the efficacy of Ibogaine compound (e.g. 18-MC) administered  60 mg or 120 mg dose in a human, and QT interval has been measured, see Example 1 in column 25.
	It is noted that Friedhoff’s  ‘055 disclose methods of use for treating opioid-like drug abuse in a human patient using a  compound  ibogaine or its derivative, or its salt,  especially 18-Methoxycoronaridine salt (18-MC), i.e., 
    PNG
    media_image1.png
    172
    378
    media_image1.png
    Greyscale
, see claims 1, 8 and 17 in columns 25-26 and 6.  The dose and administration strategy is about 1.3 mg/kg to about 4 mg/kg per day, from about 1.5 mg/kg to about 3 mg/kg per day, from about 2 mg/kg to about 4 mg/kg per day, from about 2 mg/kg to about 3 mg/kg per day, and from about 2 mg/kg per day. The opioid-like drug is selected from morphine, heroin, hydrocodone, opium and oxycodone, see section [0144] in column 16.
Glick et al. disclose that Methoxycoronaridine salt (18-MC) is used for treating drug abuse caused by nicotine, methamphetamine or morphine.
McCallum et al. disclose that Methoxycoronaridine salt (18-MC) is used for treating drug abuse caused by cocaine.
	However, one having ordinary skill in the art would find the claims 4 and 7-11 prima facie obvious because one would be motivated to employ the ibogaine or its derivative selected from ibogaine, coronaridine, ibogamine, voacagine, 18-methoxycoronaridine (18-MC), 2-methoxyethyl-18-methoxycoronaridinate, and 18-methylaminocoronaridine of Duffield et al. ‘475 to obtain instant invention.    
Moreover, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements (i.e.,18-MC and opioid substance) were known in the prior art and one skilled in the art could have combined the elements as claimed by known 18-methoxycoronaridine (18-MC) and morphine from Friedhoff’s  ‘055,   Glick et al., and McCallum et al. through administration with same compound 18-MC and targeting opioid substance morphine, nicotine and cocaine  with no change in their respective efficacy in a human, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
The declaration only displays the metabolites (i.e., M2, M4 and M5) of 18-MC in vivo by species and studies, see Table 1 and figures on pages 2-3.  Although Friedhoff’s  ‘055,   Glick et al., and McCallum et al.  do not disclose the instant metabolites of (18-MC), but they disclose efficacy of 18-MC for treating opioid substance abuse using the compound 18-MC. Thus the instant declaration is  insufficient to overcome the rejection of claims 4  and 7-11  under 35 U.S.C. 103 (a). Without un-expected results, Friedhoff’s  ‘055,   Glick et al., and McCallum et al. render obviousness over the instant invention. The rejection of claims 4  and 7-11  under 35 U.S.C. 103 (a) over Friedhoff’s  ‘055,   Glick et al., and McCallum et al. is maintained.
Claim Objections
5.	Claims 12-14 are objected to as being dependent on rejected claim 4.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

October 11, 2022